   Case 4:21-cv-00179 Document 4 Filed on 01/22/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION



Veronica Smith                            §
                                          §
versus                                    §               Civil Action 4:21−cv−00179
                                          §
Wal−Mart Stores Texas, LLC                §


                             Notice of Reassignment

     This case is reassigned to Judge Lee H Rosenthal.


Entered: January 22, 2021                                Nathan Ochsner, Clerk
